Title: From George Washington to Louis-Philippe de Rigaud, marquis de Vaudreuil, 30 November 1782
From: Washington, George
To: Vaudreuil, Louis-Philippe de Rigaud, marquis de


                  
                     Sir
                     Head Quarters 30th Novemr 1782
                  
                  By information thro’ several Channels and by the account of a very intelligent Deserter, the second Division of the British Fleet sailed on Friday the 22d instant.  It consisted of 13 ships of the Line.  The number of Frigates is not mentioned or whether any.  No Troops went with this division, neither do I hear any thing more of the embarkation mentioned in my last.
                  Admiral Digby remains at New York.  His Flag is on board the Centurion and it is said there are three other ships of the Line with him. But I do not think it can be possible as the whole Fleet at New York consisted of but 26 or 27 ships of Line.  It is also said that one of those ships is shortly to sail to England—I cannot account for my not hearing from General Forman, (upon the Coast of Monmouth) respecting the sailing of this last division of the Fleet, otherwise than by supposing that he has been under the necessity of being absent, to attend upon the Legislature of New Jersey.
                  We have yet no official accounts from Charles town, but I am led to beleive that the evacuation took place about the 10th of this Month.  I have the honor to be &c.
                  
               